                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

PATRICIA PAVELSKI,

                    Plaintiff,
      v.
                                                           Case No. 18-451-bbc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Patricia Pavelski remanding this case for further proceedings under sentence four of

Section 205 of the Social Security Act, 42 U.S.C. § 405(g).




           s/ V. Olmo, Deputy Clerk                                   4/22/2019
        Peter Oppeneer, Clerk of Court                                   Date
